CASE, for negligence. Trial by jury before Wallace, C.J., at the September term, 1908, of the superior court, and verdict for the plaintiff.
The defendants manufactured shoes at East Rochester. The plaintiff was employed by them as a stitcher and was injured in consequence of her dress being caught upon a shaft revolving under the bench at which she worked. One ground of negligence was the absence of a skirt-guard or board. Subject to exception, the plaintiff was permitted to offer evidence that skirt-boards were generally provided in the factory. The order was,
Exception overruled.